  Case 20-01003 Doc              10 Filed 04/29/20 Entered                 04/29/20 22:34:16
              Desc              Main Document           Page                1 of 23


                          UNITED STATES BANKRUPTCY COURT
                                      FOR THE
                                DISTRICT OF VERMONT


In re SPRINGFIELD HOSPITAL, INC.,         )                   Chapter 11 Case
                                          )                   No. 19-10283
              Debtor-in-Possession        )
__________________________________________)
                                          )
In re SPRINGFIELD HOSPITAL, INC.,         )
                                          )
              Plaintiff                   )
                                          )
v.                                        )                   Adversary Proceeding
                                          )                   No. 20-01003
JOVITA CARRANZA, in her capacity as       )
Administrator for the U.S. Small          )
Business Administration,                  )
                                          )
              Defendant.                  )


            UNITED STATES’ OPPOSITION TO SPRINGFIELD
 HOSPITAL, INC’S EMERGENCY MOTION FOR TEMPORARY RESTRAINING
ORDER AND REQUEST FOR HEARING DATE AND BRIEFING SCHEDULE WITH
RESPECT TO DEBTOR’S REQUEST FOR A PRELIMINARY INJUNCTION (DOC. 2)

       The United States of America (the “United States”), on behalf of the Jovita Carranza in her

capacity as Administrator for the U.S. Small Business Administration (SBA), files this opposition

to Plaintiff Springfield Hospital, Inc.’s (“Plaintiff”) Emergency Motion for Temporary Restraining

Order and Request for Hearing Date and Briefing Schedule With Respect to the Debtor’s Request

for a Preliminary Injunction (“Plaintiff’s Motion”) (Doc. 2 in 20-01003). The United States joins

Plaintiff in the request for a hearing date and briefing schedule with respect to Plaintiff’s request

for a preliminary injunction.
  Case 20-01003 Doc             10 Filed 04/29/20 Entered                   04/29/20 22:34:16
              Desc             Main Document           Page                  2 of 23


                                          INTRODUCTION

       Plaintiff’s Emergency Motion requesting a temporary restraining order seeks entry of

injunctions that raise broad challenges to the SBA’s implementation and administration of the

CARES Act Payroll Protection program (PPP) -- a $659 billion loan guarantee program

extending hundreds of thousands of loans to small businesses and non-profits across the nation in

a matter of days. Specifically, Plaintiff asks the Court to overturn the SBA’s stated and explicit

policy of excluding bankrupt entities from the PPP. Granting the injunctive relief Plaintiff seeks

risks disrupting the administration of the PPP, in the middle of loan distribution. Such a drastic

result would only be justified by a strong showing that Plaintiff’s claims are likely to succeed on

the merits, that Plaintiff will be irreparably harmed absent relief and that the requested injunction

is in the public interest Plaintiff cannot demonstrate any of those requirements. Plaintiff cannot

demonstrate that it is likely to succeed on its claims, because its claims are facially invalid.

       First, the injunctive relief Plaintiff seeks against the SBA is barred by sovereign

immunity. Second, Plaintiff’s anti-discrimination claim under 11 U.S.C. § 525 fails because, by

its plain terms, Section 525 does not apply to loans or loan guarantees. Third, Plaintiff cannot

obtain a temporary restraining order through its Administrative Procedure Act (APA) claims or

through its writ of mandamus because those claims are not core, and thus the Bankruptcy Court

lacks jurisdiction to order relief on those claims. Plaintiff’s APA and mandamus claims

otherwise fail on their merits because the SBA acted wholly within its delegated authority in

implementing the PPP. The bankruptcy exclusion was addressed in two separate agency rules.

And Congress, through the CARES Act and Small Business Act, explicitly delegated authority to

the Administrator to issue those rules.




                                                  2
  Case 20-01003 Doc             10 Filed 04/29/20 Entered                   04/29/20 22:34:16
              Desc             Main Document           Page                  3 of 23


       Plaintiff also fails to proffer anything more than the barest conclusory assertions to

support its allegation of irreparable harm, which is far from sufficient to support its claim for

injunctive relief. Further, awarding an injunction here would be against the public interest. In

implementing the PPP, the SBA made a policy decision to limit PPP loans to those who had not

filed for bankruptcy; in essence indicating a preference for what is a limited source of funding.

Plaintiff asks the Court to replace the SBA’s stated policy with the Plaintiff’s policy preference.

Doing so would eviscerate Congress’ choice to vest with the SBA the authority to implement the

PPP and oversee its own lending program.

                                         BACKGROUND

       A.      The Small Business Administration

       Through the Small Business Act, 15 U.S.C. § 631 et seq., Congress created the SBA to

“aid, counsel, assist, and protect, insofar as is possible, the interests of small-business concerns,”

in order to preserve the system of free competitive enterprise that is “essential” to the economic

well-being and security of the Nation. 15 U.S.C. § 631(a). To promote that objective, Congress

placed the SBA under the management of a single Administrator, id., § 633(a), (b)(1), who is

given “extraordinarily broad powers” under section 7(a) of the Act, 15 U.S.C. § 636(a), to

provide a wide variety of technical, managerial, and financial assistance to small-business

concerns. See SBA v. McClellan, 364 U.S. 446, 447 (1960); see generally 15 U.S.C. § 636(a)

(describing numerous varieties of general small-business loans the Administrator is “authorized”

and “empowered” to make); 13 C.F.R. § 120.1. In the performance of these authorized

functions, the Administrator is further empowered to “make such rules and regulations as [she]

deems necessary to carry out the authority vested in [her],” and in addition to “take any and all




                                                  3
  Case 20-01003 Doc             10 Filed 04/29/20 Entered                   04/29/20 22:34:16
              Desc             Main Document           Page                  4 of 23


actions … [that] [she] determines … are necessary or desirable in making … loans.” 15 U.S.C. §

634(b)(6), (7).

       B.         Section 7(a) Lending

       The section 7(a) loan program is the SBA’s primary program for providing financial

assistance to small businesses. Under the terms of the Small Business Act, SBA financial

assistance to a small business under section 7(a) may take the form of a direct loan, an immediate

participation (joint) loan with a lender, or a deferred participation (guaranteed) loan initiated by a

lender but a portion of which the SBA will purchase from the lender in the event of a borrower

default. 13 C.F.R. § 120.2(a); see Valley Nat’l Bank v. Abdnor, 918 F.2d 128, 129 (10th Cir.

1990); California Pac. Bank v. SBA, 557 F.2d 218, 219 (9th Cir. 1977). In practice, however, the

SBA ordinarily guarantees loans made by private lenders rather than disbursing funds directly to

borrowers, see United States v. Kimbell Foods, Inc., 440 U.S. 715, 719 (1979), thus “reduc[ing]

risk for lenders … mak[ing] it easier for them to access capital,” and thereby “mak[ing] it easier

for small business to get loans.” See https://www.sba.gov/funding-programs/loans.

       C.         Section 7(a) Loan Underwriting

       Ordinarily, to qualify for an SBA general business loan, an applicant must (1) be an

operating business organized for profit that is located in the United States, 13 C.F.R. §

120.100(a)-(c); (2) meet the size standards for a “small” business set forth under the statute and

SBA rules (usually stated in terms of number of employees, or average annual receipts), see 15

U.S.C. § 632(a)(2); 13 C.F.R. § 120.100(d); 13 C.F.R. Part 121; and (3) demonstrate that the

desired credit is not available elsewhere on reasonable terms, 15 U.S.C. § 632(h); 13 C.F.R. §§

120.100(e), 120.101.




                                                  4
  Case 20-01003 Doc            10 Filed 04/29/20 Entered                 04/29/20 22:34:16
              Desc            Main Document           Page                5 of 23


       In addition to these requirements, the Small Business Act requires that “[a]ll loans made

under this subsection shall be of such sound value or so secured as reasonably to assure

repayment.” 15 U.S.C. § 636(a)(6) (emphasis added). For regular 7(a) loans, the factors to

reasonably assure repayment are described in general terms in 13 C.F.R. § 120.150. Further

factors are described in greater detail in Standard Operating Procedures (SOP) and on the official

application form for 7(a) loans. See SOP 10-50-05(K) (attached hereto as Exhibit A); SBA Form

1919 (attached hereto as Exhibit B). For example, Official Form 1919 also considers whether

the applicant has “ever filed for bankruptcy protection.” Id. By regulation, requirements listed on

this form, and other official SBA forms, comprise part of the “Loan program requirements.” 13

CFR § 120.10. Lenders, in turn, agree to abide by these Loan program requirements when

joining the section 7(a) lending program.

       D.      The Coronavirus Aid, Relief, and Economic Stimulus (“CARES”) Act

       On March 27, 2020, President Trump signed into law the Coronavirus Aid, Relief, and

Economic Stimulus (“CARES”) Act, Pub. L. 116-136, 134 Stat. 281, passed by Congress to

provide an unprecedented package of emergency economic assistance and other support to help

individuals, families, businesses, and health-care providers cope with the enormous economic

and public health crises—unlike any experienced in the lifetime of the Nation—triggered by the

worldwide coronavirus (COVID-19) pandemic. See SBA, Interim Final Rule, “Business Loan

Program Temporary Changes; Paycheck Protection Program” (the “First Interim Final Rule”),

Fed. Reg. Vol. 85 No. 73 at 20811.

       Among the numerous measures taken by the CARES Act to address the COVID-19

crisis, of concern here is the Paycheck Protection Program (“PPP”), CARES Act. § 1102,

enacted to extend relief to small businesses experiencing economic hardship as a result of the


                                                 5
  Case 20-01003 Doc              10 Filed 04/29/20 Entered                 04/29/20 22:34:16
              Desc              Main Document           Page                6 of 23


public-health measures being taken to minimize the public’s exposure to the COVID-19 virus.

See First Interim Final Rule, Fed. Reg. Vol. 85 No. 73 at 20811. Specifically, section 1102(a)(2)

of the CARES Act adds a new paragraph (36) to section 7(a) of the Small Business Act, 15

U.S.C. § 636(a)(36) to extend loans to eligible small business for certain covered uses, including

“payroll costs,” the “payment of interest on any mortgage obligation,” and “rent,” among other

approved uses. CARES Act § 1102(a)(2); 15 U.S.C. § 636(a)(36)(F)(i).

          Otherwise, the existing section 7(a) requirements and limitations remain unaltered and

govern PPP lending. The CARES Act provides that “[e]xcept as otherwise provided in this

paragraph, the [SBA] may guarantee [PPP] covered loans”—not make loans directly,

however—“under the same terms, conditions, and processes as a loan made under this

subsection,” i.e., section 7(a) of the Small Business Act. 15 U.S.C. § 636(a)(36)(B) (emphasis

added).

          The PPP then sets forth in extensive detail the precise ways in which PPP covered loans

differ from other section 7(a) loans. Id. § 636(a)(36)(D)-(R). Among these differences, the PPP

authorizes the SBA to make covered loans to various non-profit organizations, independent

contractors, and self-employed individuals, as well as to small business concerns, id. §

636(a)(36)(D)(i), (ii); relaxes size limitations to allow businesses with as many as 500 employees

(or more, depending on the industry in which they operate) to receive assistance, id. §

636(a)(36)(D)(i)(I); and (iii) selectively waives certain of the SBA’s affiliation rules used to

make small business “size.” The CARES Act leaves unaltered the “[a]ll loans made under this

subsection shall be of such sound value or so secured as reasonably to assure repayment.” 15

U.S.C. § 636(a)(6).




                                                  6
  Case 20-01003 Doc            10 Filed 04/29/20 Entered                 04/29/20 22:34:16
              Desc            Main Document           Page                7 of 23


       The CARES Act initially allocated $349 billion to guarantee PPP loans. First Interim

Final Rule, Fed. Reg. Vol. 85 No. 73 at 20812. On April 16, 2020, the SBA issued a notice

stating that the PPP was closed to new applications. Congress then passed the Paycheck

Protection Program and Health Care Enhancement Act (CARES Act 2) on April 24 to add an

additional $310 billion to the PPP. PL 116-139 § 101(a)(1). The SBA posted notice on its

website that it would begin accepting new PPP applications from participating lenders on

Monday, April 27, 2020 at 10:30 am. See “Notice: PPP Resumes April 27, 2020,” available at

https://www.sba.gov/funding-programs/loans/coronavirus-relief-options/paycheck-protection-

program#section-header-0.

       E.      Emergency Rulemaking Authority

       The CARES Act authorizes the Administrator of the SBA to issue emergency regulations

to implement the PPP without complying with typical notice and comment requirements.

CARES Act § 1114. The Administrator of the SBA posted its First Interim Final Rule on the

SBA website on April 3, 2020. The First Interim Final Rule was subsequently published in the

Federal Register on April 15. Fed. Reg. Vol. 85 No. 73 at 20811. The First Interim Final Rule

“streamlin[es] the requirements of the regular 7(a) loan program.” Id. at 20812. For instance, the

rule states that lenders need not comply with case by case underwriting requirements of 13 CFR

120.150. Id. at 20812. Instead, under a section titled “What Do Lenders Have to Do in Terms of

Loan Underwriting,” the rule states that “Each lender’s underwriting obligation under the PPP is

limited to [the enumerated] items above and reviewing the ’Paycheck Protection Application

Form.’” The Paycheck Protection Application Form itself requires the borrower to certify,

among other things, that it is “not presently involved in a bankruptcy.” SBA Form 2483

(attached hereto as Exhibit C).


                                                7
    Case 20-01003 Doc          10 Filed 04/29/20 Entered                  04/29/20 22:34:16
                Desc          Main Document           Page                 8 of 23


       On April 24, concurrent with Congress’ extension of additional funding for the PPP, SBA

posted a new interim final rule, which was subsequently published in the Federal Register on

April 28, 2020. “Business Loan Program Temporary Changes; Paycheck Protection Program –

Requirements – Promissory Notes, Authorizations, Affiliation, and Eligibility” (the “Fourth

Interim Final Rule 1) (attached hereto as Exhibit D). The Fourth Interim Final Rule provides

additional information regarding a number of eligibility requirements. Section III(4) of the

Fourth Interim Final Rule specifically addresses entities in bankruptcy. It provides:

       4. Eligibility of Businesses Presently Involved in Bankruptcy Proceeding.

       Will I be approved for a PPP loan if my business is in bankruptcy?

       No. If the applicant or the owner of the applicant is the debtor in a bankruptcy
       proceeding, either at the time it submits the application or at any time before the
       loan is disbursed, the applicant is ineligible to receive a PPP loan. If the applicant
       or the owner of the applicant becomes the debtor in a bankruptcy proceeding after
       submitting a PPP application but before the loan is disbursed, it is the applicant’s
       obligation to notify the lender and request cancellation of the application. Failure
       by the applicant to do so will be regarded as a use of PPP funds for unauthorized
       purposes.

       The Administrator, in consultation with the Secretary, determined that providing
       PPP loans to debtors in bankruptcy would present an unacceptably high risk of an
       unauthorized use of funds or non-repayment of unforgiven loans. In addition, the
       Bankruptcy Code does not require any person to make a loan or a financial
       accommodation to a debtor in bankruptcy. The Borrower Application Form for
       PPP loans (SBA Form 2483), which reflects this restriction in the form of a
       borrower certification, is a loan program requirement. Lenders may rely on an
       applicant’s representation concerning the applicant’s or an owner of the applicant’s
       involvement in a bankruptcy proceeding.

Fourth Interim Final Rule, Fed. Reg. 85 Vol. 82 at 23451.




1
  The SBA also issued a second interim final rule addressing affiliation rules, 85 Fed. Reg. 20817,
and a third interim final rule addressing the way in which self-employment income of partners and
independent contractors should be handled. 85 Fed. Reg. 21747.
                                                 8
     Case 20-01003 Doc           10 Filed 04/29/20 Entered                    04/29/20 22:34:16
                 Desc           Main Document           Page                   9 of 23


                                            ARGUMENT

I.      LEGAL STANDARD

        A temporary restraining order is an “extraordinary and drastic remedy” that is “never

awarded as of right,” Munaf v. Geren, 553 U.S. 674, 689-90 (2008) (citation omitted), and “may

only be awarded upon a clear showing that the plaintiff is entitled to such relief,” Winter v. Nat.

Res. Def. Council, Inc., 555 U.S. 7, 22 (2008); see also, e.g., Salinger v. Colting, 607 F.3d 68, 79

(2d Cir. 2010) (“A temporary restraining order, like a preliminary injunction, is an extraordinary

remedy never awarded as of right.”). “Thus, a plaintiff seeking a temporary restraining order must

establish [1] that he is likely to succeed on the merits, [2] that he is likely to suffer irreparable harm

in the absence of preliminary relief, [3] that the balance of equities tips in his favor, and [4] that

an injunction is in the public interest.” Salinger, 607 F.3d at 79. Moreover, “[t]he party seeking

the injunction carries the burden of persuasion to demonstrate, ‘by a clear showing,’ that the

necessary elements are satisfied.” Id.

        Because a TRO is an extraordinary remedy, the right to relief must be “clear” and

unequivocal. JBR, Inc. v. Keurig Green Mountain, Inc., 618 Fed. App’x 31, 33 (2d Cir. 2015);

Sussman v. Crawford, 488 F.3d 136, 139 (2d Cir. 2007)); see also, e.g., Greater Yellowstone

Coal. v. Flowers, 321 F.3d 1250, 1256 (10th Cir. 2003); Gen. Motors Corp. v. Urban Gorilla,

LLC, 500 F.3d 1222, 1226 (10th Cir. 2007).

        Injunctions that disrupt the status quo are disfavored and “must be more closely

scrutinized to assure that the exigencies of the case support the granting of a remedy that is

extraordinary even in the normal course.” Schrier v. Univ. of Colo., 427 F.3d 1253, 1259 (10th

Cir. 2005); see also Eng v. Smith, 849 F.2d 80, 82 (2d Cir. 1988) (similar). An injunction

disrupts the status quo when it changes the “last peaceable uncontested status existing between

the parties before the dispute developed.” Schrier, 427 F.3d at 1260. In such instances, the
                                                    9
      Case 20-01003 Doc           10 Filed 04/29/20 Entered                 04/29/20 22:34:16
                 Desc           Main Document           Page                10 of 23


district court may not grant relief such as a temporary restraining order or a preliminary

injunction unless the plaintiff makes a strong showing both with regard to the likelihood of

success on the merits and with regard to the balance of harms. See, e.g., Salinger, 607 F.3d at

79; Langlois v. Abington Housing Auth., 207 F.3d 43 (1st Cir. 1999); Auburn News Co., Inc. v.

Providence Journal Co., 659 F.2d 273, 277 (1st Cir.1981); O Centro Espirita Beneficiente Uniao

Do Vegetal v. Ashcroft, 389 F.3d 973, 976 (10th Cir. 2004) (en banc). This heightened standard

accords with the historic purpose of the preliminary injunction, which is to “preserve the relative

positions of the parties until a trial on the merits can be held.” O Centro, 389 F.3d at 977; see

also Warner Bros. Inc. v. Dae Rim Trading, Inc., 877 F.2d 1120, 1125 (2d Cir. 1989).

          Here, the status quo is that the Plaintiff is excluded from the PPP program because it is in

active bankruptcy. The Plaintiff has not received any PPP loan and the money Plaintiff seeks is

available to guarantee loans for eligible applicants. Because Plaintiff seeks to disrupt this status

quo, it bears a heightened standard of “mak[ing] a strong showing both with regard to the

likelihood of success on the merits and with regard to the balance of harms.” O Centro, 389 F.3d

at 976.

          For the reasons that follow, Plaintiff has not carried these heavy burdens.

II.       PLAINTIFF FAILS TO ESTABLISH A LIKELIHOOD OF SUCCESS ON THE
          MERITS.

          A.    The Small Business Act’s Jurisdiction-Stripping Provision Precludes The
          Injunctive Relief Plaintiff Seeks.

          While the Small Business Act does contain a waiver of sovereign immunity, that waiver

is limited. It provides that the SBA may:

          sue and be sued in any court of record of a State having general jurisdiction, or in
          any United States district court, and jurisdiction is conferred upon such district
          court to determine such controversies without regard to the amount in controversy;
          but no attachment, injunction, garnishment, or other similar process, mesne or
          final, shall be issued against the [agency] or [its] property[.]

                                                   10
  Case 20-01003 Doc               10 Filed 04/29/20 Entered                   04/29/20 22:34:16
             Desc               Main Document           Page                  11 of 23



15 U.S.C. § 634(b)(1) (emphasis added).

          This statute to precludes jurisdiction in suits seeking injunctive or any similar relief

against the SBA. See, e.g., United States v. Mel’s Lockers, Inc., 346 F.2d 168, 170, (10th Cir.

1965) (“The provisions in the Small Business Act which permit the Administrator to be sued,

specifically provide that no injunction shall be issued against the Administrator or his property.

This language is too clear for misunderstanding that there is no waiver by Congress as to

injunction suits.”) (waiver of sovereign immunity in Bankruptcy Act did not override prohibition

on injunctions); Mar v. Kleppe, 520 F.2d 867, 869 (10th Cir. 1975) (“The decisions have

uniformly considered that this statute effectively precludes injunctive relief against the

Administrator.”) (collecting cases); J.C. Driskill, Inc. v. Abdnor, 901 F.2d 383, 386 (4th Cir.

1990) (explaining that “courts have no jurisdiction to award injunctive relief against the SBA”);

Enplanar, Inc. v. Marsh, 11 F.3d 1284, 1290 (5th Cir. 1994) (same). Because Congress has

removed authority to enjoin the SBA, Plaintiff’s request for preliminary injunction must be

denied.

          B.   Plaintiff’s Anti-Discrimination Claim Will Fail Because Section 525 of the
          Bankruptcy Code Does Not Apply to Loans.

          Section 525(a) of the Bankruptcy Code prohibits a governmental unit from denying,

revoking, suspending, or refusing to renew “a license, permit, charter, franchise, or other similar

grant . . .” on the basis of being or having been a debtor in bankruptcy. By its plain language, the

prohibition in 525(a) does not apply to lending or loan guarantees.

          Indeed, the only mention of lending in Section 525 is found in subsection (c), added in

1994 to address government student loan programs. 103 P.L. 394 § 313. Subsection (c) provides:

“[a] governmental unit that operates a student grant or loan program . . . may not deny a grant,

loan, loan guarantee, or loan insurance to a person that is or has been a debtor under this title or .
                                                    11
  Case 20-01003 Doc             10 Filed 04/29/20 Entered                   04/29/20 22:34:16
             Desc             Main Document           Page                  12 of 23


. . under the Bankruptcy Act . . . ” 28 U.S.C. § 525(c). If Section 525 applied to government

guaranteed loans more broadly, Congress would not have needed to amend the law to include

government student loan programs. And in amending the law to address government student

lending, Congress could have addressed other government lending programs, but chose not to.

       Each Circuit that has addressed this issue has determined that a government entity

conditioning a loan on whether the party receiving the loan is in bankruptcy does not violate

section 525 because a loan is not “grant” that is similar to a “license, permit, charter, [or]

franchise.” See, e.g., Watts v. Pennsylvania Housing Fin. Co., 876 F.2d 1090, 1094 (3d Cir.

1989) (holding that an emergency home loan assistance program in which payments were

suspended if an entity filed for bankruptcy and the automatic stay was not lifted did not violate

section 525); Ayes v. U.S. Department of Veterans Affairs, 473 F.3d 104, 110 (4th Cir. 2006)

(holding that veteran loan guarantee was not within the scope of section 525); Toth v. Michigan

State Housing Development Authority, 136 F.3d 477, 480 (6th Cir. 1998) (holding that section

525 does not apply to state issued home improvement loans). The Second Circuit reached the

same conclusion in a case concerning student loans prior to the amendment of section 525 in

1994 to include 525(c). In re Goldrich, 771 F.2d 28, 30 (2d Cir.1985) (interpreting omission of

post-discharge credit arrangements from language of § 525 as intentional and declining to extend

§ 525 to student loan guarantees).

       A number of district and bankruptcy courts have reached the same conclusion. See, e.g.,

In re Jasper, 325 B.R. 50, 55 (Bankr. D. Me. 2005) (revoking credit union privileges on the basis

of filing for bankruptcy did not violate section 525); United States v. Cleasby, 139 B.R. 897, 900

(Bankr. W.D. Wis. 1992) (holding a loan is not a “similar grant” within the meaning of § 525 and

declining to extend § 525 protection to applications for debt restructuring); Lee v. Yuetter, 106



                                                  12
  Case 20-01003 Doc             10 Filed 04/29/20 Entered                   04/29/20 22:34:16
             Desc             Main Document           Page                  13 of 23


B.R. 588, 592 (Bankr. D. Minn.1989) (declining to extend § 525 protection to applications for debt

restructuring program and analogizing program to extensions of credit), aff’d, 917 F.2d 1104 (8th

Cir.1990).

       An instructive review of the statutory history of 11 U.S.C. and existing case law was

conducted by the bankruptcy court in the District of Utah. In re Rees, 61 B.R. 114, 116-24

(Bankr. D. Utah 1986). The court explained that 11 U.S.C. § 525 “intended to codify the rule of

Perez v. Campbell, 402 U.S. 637 (1971), which held that a state could not frustrate the

Congressional policy of a fresh start for a bankrupt by refusing to renew a driver's license based

on a discharged judgment resulting from an automobile accident.” In re Rees, 61 B.R. at 116-17.

An early proposal for the provision contained broad language prohibiting “discriminatory

treatment because he, or any person with whom he is or has been associated, is or has been a

debtor or has failed to pay a debt discharged in a case under the Act. Id. “The credit industry was

extremely concerned about the wording . . . , and urged that it be redrafted to limit its application

to Perez-type situations and prevent its application in the field of credit granting.” Id. at 118.The

provision was subsequently redrafted to hue more closely to the Perez decision, prohibiting

discrimination in the issuance of “a license, permit, charter, franchise, or other similar grant.” Id.

       The PPP is in no way like the archetypal driver’s license in Perez, nor the other items

enumerated in Section 525(a). The PPP does not provide a right to engage in a specific activity

or profession, like a license, permit, charter or franchise.” 11 U.S.C. § 525(a); see Ayes, 473 F.3d

at 109 (the enumerated items in 525(a) “implicate ‘government’s role as a gatekeeper in

determining who may pursue certain livelihoods’ . . . and show that Congress intended § 525(a)’s

protections to be limited to situations sufficiently similar to Perez”) (quoting Toth, 136 F.3d at

480). The PPP operates to provide emergency funding to certain eligible small businesses.



                                                  13
    Case 20-01003 Doc           10 Filed 04/29/20 Entered                   04/29/20 22:34:16
               Desc           Main Document           Page                  14 of 23


Business that are excluded from funding are not prohibited from operating, as with a refusal to

provide a license, permit, charter or franchise. And, unlike the archetypal driver’s license, where

the state is the sole entity to provide licensing, the PPP is not the sole source of funding. Indeed,

entities in active bankruptcy may be eligible for other relief under the CARES Act itself,

including Emergency EIDL grants. See CARES Act § 1110. 2

       C.      Plaintiff’s APA Claims Will Fail

               1.      The Bankruptcy Court Lacks Authority to Enter Orders on Plaintiff’s APA
                       Claim Because Those Claims Are Not “Core.”

       Although bankruptcy courts have jurisdiction pursuant to 28 USC §1334(b) to hear

matters that are related to a case arising under Chapter 11, they possess authority only to enter

findings of fact and conclusions of law if the matters being heard are non-core proceedings. 28

U.S.C. § 157(c)(1). “[B]ankruptcy judges do not enter final orders or judgments in non-core

proceedings. Rather, they submit proposed findings of fact and conclusions of law to the district

court, which enters final orders and judgments after de novo review. Arellano v. Montoya (In re

Arellano), 2007 WL 1746246, *4, No. 07-ap-1024 (Bankr D. N.M. June 14, 2007) (Starzynski,

J.) (citing Wood v. Wood (In re Wood), 825 F.2d 90, 92 (5th Cir.1987) and Personette v.

Kennedy (In re Midgard Corporation), 204 B.R. 764, 771 (10th Cir. B.A.P.1997)); accord ADT

Sec. Servs., Inc. v. Firstline Sec., Inc., 2008 WL 5226376, *3, No. 08-cv-00466 (D. Colo. Dec.

12, 2008). Core matters are defined in 28 USC 157(b)(2). Non-core proceedings are those that


2
  The PPP is indisputably a lending and loan guarantee program. See e.g., CARES Act § 1102(a)(2)
(addressing “covered loans”), § 1102(b) (appropriated funding available “for commitments for
general business loans authorized under section 7(a) of the Small Business Act, including loans
made under paragraph (36) of such section [PPP loans].” Plaintiff concedes as much. See, e.g.,
Compl. ¶ 61 (“PPP offer applicants guaranteed loans that are not otherwise obtainable in the
private marketplace.”). It has been argued, however, that PPP loan guarantees are so generous as
to be effectively grants. But whether PPP extends loan guarantees or grants is not relevant. The
proper question is whether the PPP is “similar to a license, permit, charter, franchise.” 11. U.S.C.
§ 525(a). As described above, the PPP is not similar to those enumerated items.
                                                 14
    Case 20-01003 Doc           10 Filed 04/29/20 Entered                   04/29/20 22:34:16
               Desc           Main Document           Page                  15 of 23


do not depend on the bankruptcy laws for their existence and that could proceed in another court

even in the absence of bankruptcy.

       Plaintiff’s APA claims do not arise in or under Title 11, but rather arise from the

Plaintiff’s assertion that the SBA failed to properly implement the Cares Act. As such, the

Bankruptcy Court may, at most issues findings of fact and conclusions of law, which must then

be reviewed by the District Court before any order may be entered. This Court thus lacks

jurisdiction to award injunctive relief on the APA claims. Aimtree Co. v. AT & T Corp. (In re

Aimtree Co.), 202 B.R. 154, 156 (D. Kan. 1996) (noting “bankruptcy court lacked statutory

authority to enter an injunction in this ‘non-core’ proceeding”).

               2.      The Bankruptcy Exclusion is Authorized by Explicit Rules and Congress
                       Delegated the Administrator Broad Discretion to Issue Those Rules.

       Plaintiff is also unlikely to succeed on its claim that the Defendant exceeded statutory

authority, because the claim lacks any merit. Plaintiff appears to contend that the bankruptcy

exclusion must be unlawful because it is not specifically mentioned in the CARES Act. But the

fact that the CARES Act is silent on bankruptcy ineligibility3 is far from dispositive. The Court

instead “reviews the interpretation of statutes the [Administrator] is entrusted to administer under

the principles articulated in Chevron U.S.A. Inc. v. NRDC, 467 U.S. 837 (1984).” Comanche

Nation of Okla. v. Zinke, 754 Fed. Appx. 768, 772-73 (10th Cir 2018). “Unless Congress has

directly spoken to the precise question at issue, we ask only whether the agency’s answer is

based on a permissible construction of the statute.” Id. at 773 (internal quotations marks

omitted). The agencies interpretation then receives “controlling weight unless it is arbitrary,

capricious, or manifestly contrary to the statute. Id. “If Congress has explicitly left a gap for the



3
 The PPP Application Form includes other limitations not specifically addressed in the CARES
Act. For instance, the PPP excludes entities that have been debarred from federal programs.
                                                  15
  Case 20-01003 Doc             10 Filed 04/29/20 Entered                   04/29/20 22:34:16
             Desc             Main Document           Page                  16 of 23


agency to fill, there is an express delegation of authority to the agency to elucidate a specific

provision of the statute by regulation. . . . Sometimes the legislative delegation to an agency on a

particular question is implicit rather than explicit. In such a case, a court may not substitute its

own construction of a statutory provision for a reasonable interpretation made by the

administrator of an agency.” Harbert v. Healthcare Servs. Group, Inc., 391 F.3d 1140, 1147

(10th Cir. 2004) (quoting Chevron, 467 U.S. at 843-44).

       The SBA was delegated broad authority to implement its lending programs and the

bankruptcy exclusion falls within this authority. The SBA Administrator is explicitly empowered

to “make such rules and regulations as [she] deems necessary to carry out the authority vested in

[her],” and in addition to “take any and all actions … [that] [she] determines … are necessary or

desirable in making … loans.” 15 U.S.C. § 634(b)(6), (7). The CARES Act did not amend or

otherwise limit this authority. Instead, Congress explicitly included the PPP in the section 7(a)

lending program, thus vesting the Administrator with broad discretion over the PPP. Indeed,

rather than curtailing the Administrator discretion over the PPP, the CARES Act expanded it, by

giving the Administrator authority to issue new regulations and rules to implement the PPP

without complying with typical notice and comment requirements. CARES Act § 1114.

       The Administrator exercised this explicit delegation of authority to issue two rules

addressing the bankruptcy exclusion. The First Interim Final Rule incorporated the PPP

Application Form and the bankruptcy exclusion provided on that form. The Fourth Interim Final

Rule further addresses ineligibility of entities in active bankruptcy and describes the policy

reason animating that agency decision.

       Nothing in the CARES Act precludes excluding bankrupt entities from the PPP; the law

instead gives the Administrator broad discretion to consider bankruptcy status. First, even before



                                                  16
  Case 20-01003 Doc             10 Filed 04/29/20 Entered                   04/29/20 22:34:16
             Desc             Main Document           Page                  17 of 23


the CARES Act, the section 7(a) lending procedures explicitly considered the applicants’

bankruptcy status to ensure that loans be of “sound value ... as reasonably to assure repayment.”

15 U.S.C. 636(a)(6); see also SOP 50-10-5; Form 2483.

       The CARES Act did not amend the requirement in 15 U.S.C. § 636(a)(6) that loans be of

“sound value.” The CARES Act instead explicitly left that provision unaltered, along with

section 7(a) lending procedures more broadly, except where specifically altered. CARES Act §

1102(a)(2) (providing that “[e]xcept as otherwise provided in this paragraph, the Administrator

may guarantee covered loans under the same terms, conditions, and processes as a loan made

under this subsection.”); 15 U.S.C. § 636(a)(36)(B).

       To implement the PPP, the Administrator determined that the regular section 7(a) lending

requirements should be “streamlined” by eliminating case-by-case underwriting and replacing it

with questions on the PPP Application Form, including the bankruptcy exclusion question. First

Interim Rule at 28011-12. That decision falls squarely within the SBA’s broad discretion over its

lending programs, and within the further delegation of emergency rulemaking authority provided

by the CARES Act.

       D.     Plaintiff’s Claim for Mandamus Will Fail Because Congress Delegated
       Discretion to Implement the PPP.

       “Mandamus relief is an appropriate remedy to compel an administrative agency to act

where it has failed to perform a nondiscretionary, ministerial duty.” Marathon Oil Co. v. Lujan,

937 F.2d 498, 500 (10th Cir. 1991). However, “the remedy of mandamus is a drastic one, to be

invoked only in extraordinary circumstances.” Wilder v. Prokop, 846 F.2d 613, 620 (10th Cir.

1988) (citations omitted). The Court, in evaluating a writ of mandamus action, must consider three

prerequisites before exercising its discretion in determining whether to issue the writ: (1) plaintiffs

must have “a clear right to relief,” (2) the Defendants’ “duty to perform the act in question is


                                                  17
   Case 20-01003 Doc             10 Filed 04/29/20 Entered                  04/29/20 22:34:16
              Desc             Main Document           Page                 18 of 23


plainly defined and peremptory,” as well as non-discretionary and ministerial, and (3) plaintiffs

have “no other adequate remedy.” Schoenrogge v. Rooney, 255 F. App’x 324, 325-26 (10th Cir.

2007) (citing Rios v. Ziglar, 398 F.3d 1201, 1206 (10th Cir. 2005)). Further, “[g]eneral claims of

agency overreaching are simply insufficient to create a legal duty under the Mandamus Act.”

Dunn-McCampbell Royalty Interest, Inc. v. National Park Service, 112 F.3d 1283, 1288 (10th Cir.

1997).

         Plaintiff has not even attempted to establish any of these elements and thus cannot

demonstrate entitlement to the drastic remedy of mandamus. Moreover, implementing the PPP is

far from a ministerial, non-discretionary act. The CARES Act, for instance, does not describe the

application form or process in any detail. Congress instead created the PPP through the existing

section 7(a) lending program, over which the Administrator has broad discretion. See supra at 15-

16. Congress then gave the Administrator emergency rule making authority to implement the PPP.

Id. This discretion delegated by Congress defeats any claim to mandamus.

III.     PLAINTIFF HAS NOT ESTABLISHED IRREPARABLE HARM.

         Plaintiff fails to allege facts demonstrating that it would be irreparably injured by

Defendants’ actions in the absence of prospective injunctive relief. Instead Plaintiff alleges only

the barest conclusory statements. This does not suffice.

         “A showing of irreparable harm is perhaps considered the single most important

requirement in satisfying the standard.” Shady v. Tyson, F. Supp. 2d 102, 105 (S.D.N.Y. 1998);

see also Reuters Ltd. v. United Press Int’l. Inc., 903 F.2d 904, 907 (2d Cir.1990) (recognizing

that “irreparable harm is the single most important prerequisite for the issuance of a preliminary,

injunction”). “The applicant must establish more than a mere ‘possibility’ of irreparable harm.”

Shady, 5 F. Supp. 2d at 105. Rather, he must show that irreparable harm is “likely” to occur. Id.

In other words, “[t]o constitute irreparable harm, an injury must be certain, great, actual and not
                                                  18
  Case 20-01003 Doc             10 Filed 04/29/20 Entered                  04/29/20 22:34:16
             Desc             Main Document           Page                 19 of 23


theoretical.” Heideman v. S. Salt Lake City, 348 F.3d 1182, 1189 (10th Cir. 2003); see also

Wisconsin Gas Co. v. FERC, 758 F.2d 669, 674 (D.C.Cir.1985); Prairie Band of Potawatomi

Indians v. Pierce, 253 F.3d 1234, 1250 (10th Cir. 2001)). “Irreparable harm is not harm that is

‘merely serious or substantial.’” Id. at 1189 (quoting Prairie Band, 253 F.3d at 1250 and A.O.

Smith Corp. v. FTC, 530 F.2d 515, 525 (3d Cir.1976)). “The party seeking injunctive relief must

show that the injury complained of is of such imminence that there is a clear and present need for

equitable relief to prevent irreparable harm.” Id. (quoting Prairie Band at 1250). “It is also well

settled that simple economic loss usually does not, in and of itself, constitute irreparable harm.”

Id. (citing 11A Charles Alan Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice &

Procedure § 2948.1, at 152–53 (2d ed.1995)).

       Plaintiff does not even make a serious attempt to demonstrate the consequences to

Plaintiff if an injunction is denied. Rather, the Complaint simply summarily asserts that

“[Plaintiff] projects that it will run out of money to pay ongoing expenses by the first week of

June if it is unable to obtain funds from PPP or other sources and in the absence of a widespread

outbreak of Covid-19 in the Springfield area. This would result in the Debtor being forced to

immediately close its business without sufficient funds for an orderly wind-down.” Compl. ¶ 36

(emphasis added). But simply stating that Plaintiff projects that it may run out of money in early

June is not sufficient to meet Plaintiff’s burden. Plaintiff has attached no evidence to support

this bare assertion. At a minimum, Plaintiff needs to flesh out these allegations beyond a one-

sentence summary statement. Thus, even if Plaintiff can prove the assertions it has made, those

assertions do not come close to demonstrating irreparable harm.

IV.    THE PUBLIC INTEREST WEIGHS AGAINST ENJOINING THE SBA.

       Finally, to obtain a temporary restraining order in a case against the United States,

Plaintiff must show that the sweeping injunction they seek would be in the public interest. Nken,
                                                 19
  Case 20-01003 Doc             10 Filed 04/29/20 Entered                  04/29/20 22:34:16
             Desc             Main Document           Page                 20 of 23


556 U.S. at 435. Plaintiff cannot make that showing for at least three reasons: (1) the resolution

of complex and competing policy interests at stake in administering the PPP is best left to

Congress and the SBA; (2) the SBA has already determined that it should apply eligibility

restrictions contrary to those Plaintiff prefer when administering the PPP and Congress has

determined that the SBA’s implementation of the PPP should not be subject to injunction; and

(3) the relief Plaintiff seeks has “potentially unknowable effects.” Profiles, Inc. v. Bank of Am.

Corp., 2020 WL 1849710, at *11 (D. Md. Apr. 13, 2020).

       First, if granted, Plaintiff’s proposed injunction would short-circuit the rapidly-evolving

political and administrative landscape of responding to COVID-19. Plaintiff seeks broad,

nationwide relief “enjoining SBA or any commercial lender from denying an application under

PPP on the basis that the applicant is a debtor in bankruptcy” and asks the Court to “enjoin SBA

from issuing loan guaranties or approving PPP applications in an amount that would leave

insufficient funds for the Debtor’s funding.” Compl., Relief Requested at ¶¶ A & B. But during

this unprecedented situation, the public interest is best served by permitting the SBA to carry out

the duties Congress assigned it, namely ensuring the swift flow of loan guarantees that Congress

has deemed essential to protecting small businesses and the overall economy, in accordance with

the law. As one court has already observed, “given the competing policy interests, the need to

balance the desire to assist the widest swath of small businesses with the need to incentivize

lender participation, and the overall fluidity of this epidemic, Congress is better positioned to

remedy any defects in the CARES Act, and to pass the supplemental legislation it believes best

aimed at ameliorating the effects of the COVID-19 crisis.” Profiles, 2020 WL 1894970 at *12. In

short, Plaintiff’s TRO “may undermine Congress’s goal to maximize relief for American small

businesses” and therefore run directly counter to the public interest. Profiles, at *11; see Am.



                                                 20
  Case 20-01003 Doc             10 Filed 04/29/20 Entered                  04/29/20 22:34:16
             Desc             Main Document           Page                 21 of 23


Ass’n of Political Consultants v. SBA, 2020 WL 1935525, at *7 (D.D.C. Apr. 21, 2020) (denying

a TRO motion seeking to overturn the prohibition on political or lobbying groups from receiving

section 7(a) loans).

       Second, imposing Plaintiff’s requested injunction would reverse the SBA’s stated policy

preference, which Congress chose to make immune from injunction. The SBA has a clear policy

to exclude bankrupt entities from PPP lending because such lending “would present an

unacceptably high risk of an unauthorized use of funds or non-repayment of unforgiven loans.”

Fourth Interim Final Rule at 23451. The Plaintiff wishes to replace this judgment with its own

policy preference. But, as explained above, Congress chose to empower the SBA to implement

the PPP, thus its policy carries the force of law. Congress also chose to immunize the SBA from

injunctive relief. Issuing an injunction here would run directly against that public policy, which

provides further proof that the balance of the equities must be struck in the Government’s favor.

Thus, issuing the injunction Plaintiff seeks would represent precisely the sort of interference with

Defendants’ statutory obligations that runs contrary to the public interest.

       Third, as another court has already explained, the broad injunctive relief Plaintiff seeks

could “have consequences reaching far beyond the litigants in this particular case.” Profiles, Inc.,

2020 WL 1849710, at *11. Its impacts would cost “valuable time” for both Congress and

Defendants to effectively respond to changing circumstances and for small businesses applying

for current or potential future PPP loans to receive funds. Id. In short, a temporary restraining

order here would throw a wrench into policymakers’ evolving responses to the pandemic’s

economic fallout and would adversely affect thousands of small businesses that need help now.

In these circumstances, “[t]he proper balance between the competing and compelling public

interests implicated in this incredibly complex situation must be struck by the legislative



                                                 21
     Case 20-01003 Doc            10 Filed 04/29/20 Entered                   04/29/20 22:34:16
                Desc            Main Document           Page                  22 of 23


branch.” Id. at *4. Under these unprecedented circumstances, the Court should strike the balance

in the Government’s favor and deny Plaintiff’s unprecedented requests for preliminary injunctive

relief.

V.        PLAINTIFF MAY NOT SEEK RELIEF ON BEHALF OF OTHERS.

          Plaintiff seeks relief that impacts all PPP applicants with its request that the temporary

restraining order enjoin “SBA from issuing loan guaranties or approving PPP applications” and

enjoining SBA from “denying an application under PPP on the basis that the applicant is a debtor

in bankruptcy…” Compl., Requested Relief at ¶¶ A-C. But, even if Plaintiff were entitled to

relief -- it is not -- Plaintiff lacks standing to seek an injunction on behalf of others. See Gill v.

Whitford, 138 S. Ct. 1916 (2018) (“[A] plaintiff’s remedy must be limited to the inadequacy that

produced his injury in fact.” (internal quotation marks omitted)) (rejecting standing for a

statewide gerrymandering challenge because a plaintiff's remedy must be limited to his injury).

          Further, “[i]t is well settled an injunction must be narrowly tailored to remedy the harm

shown.” Garrison v. Baker Hughes Oilfield Operations, Inc., 287 F.3d 955, 962 (10th Cir. 2002)

(collecting cases). The requested nationwide injunction goes far beyond the minimum necessary

to preserve Plaintiff’s claims until a final decision is entered on the merits, and thus should be

denied.

                                            CONCLUSION

          For the foregoing reasons, plaintiff’s request for a temporary restraining order should be

denied.

          Dated: April 29, 2020                  Respectfully submitted,

                                                 UNITED STATES OF AMERICA

                                                 JOSEPH H. HUNT
                                                 Assistant Attorney General
                                                 Civil Division
                                                   22
Case 20-01003 Doc     10 Filed 04/29/20 Entered           04/29/20 22:34:16
           Desc     Main Document           Page          23 of 23




                                CHRISTINA E. NOLAN
                                United States Attorney

                          By:   /s/ Melissa A. D. Ranaldo
                                MELISSA A.D. RANALDO
                                Assistant U.S. Attorney
                                P.O. Box 570
                                Burlington, VT 05402-0570
                                (802) 951-6725
                                Melissa.Ranaldo@usdoj.gov


                                RUTH A. HARVEY
                                Director
                                MARGARET M. NEWELL
                                Assistant Director
                                MICHAEL TYE
                                Trial Attorney
                                (pro hac vice motion pending)
                                United States Department of Justice
                                Commercial Litigation Branch,
                                Civil Division
                                P.O. Box 875, Ben Franklin Station
                                Washington, DC 20044-0875
                                 (202) 305-2419
                                Michael.Tye@usdoj.gov




                                  23
